DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENERGY STORAGE DEVICE AND ENERGY STORAGE APPARATUS COMPRISING A GAS RELEASE VALVE HAVING A PLURALITY OF BRANCH POINTS.
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 should be dependent on Claim 19 in order to have correct antecedent basis for “the plurality of branch points”.
For purpose of examination, the Examiner will interpret Claim 20 as being dependent on Claim 19 in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Azema discloses in Figs. 1-3 an energy storage device (1) comprising a case (2, 3) that includes a wall (3) in which a gas release valve (6) is formed (P3, L111-113, 117-120),
wherein
the gas release valve (6) includes a thin wall (7) with a thickness smaller than a thickness of a portion (see a portion of the wall 3) adjacent to the gas release valve (6) (Fig. 2 and P4, L121-127), 
the thin wall (7) includes an intermediate portion (7c) and two lateral portions (7a, 7b) that are arranged at positions sandwiching the intermediate portion (7c) in a first direction (Fig. 3 and P4, L127-129), and
as viewed from a normal direction to the wall (3), the intermediate portion (7c) is formed with a width, in a second direction orthogonal to the first direction, smaller than widths of the two lateral portions (7a, 7b) (Fig. 3 and P4, L127-129), 
wherein the intermediate portion (7c) includes a constricted portion, where the width of the intermediate portion (7c) is smaller than the widths of the two lateral portions (7a, 7b) (Fig. 3 and P4, L127-129).
	Azema further discloses wherein, as viewed from a normal direction of the wall (3), a terminal is disposed at a middle position in the first direction of the wall (3) and the intermediate portion (7c) is formed at an off-center position in the first direction of the wall (3) (Fig. 1).
	Consequently, Azema does not disclose wherein, as viewed from a normal direction to the wall, the intermediate portion is disposed at a middle position in a first direction of the wall.
	However, the Examiner notes that the positioning of the gas release valve (6) and the terminals (4, 5) on the wall (3) is a design choice.
	Thus, it would have been obvious to one of ordinary skill in the art to switch the positioning of the terminal and the gas release valve, such that, as viewed from a normal direction to the wall, the intermediate portion is disposed at a middle position in a first direction of the wall, as the positioning of the gas release valve and the terminals on the wall (3) is a design choice and therefore the skilled artisan would have reasonable expectation that such would successfully form an energy storage device, as desired by Azema.  
Regarding Claim 5, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses a groove (10) formed in the two lateral portions (7a, 7b) (Fig. 3 and P4, L129-135, see a groove 10a corresponding to lateral portion 7a and a groove 10b corresponding to lateral portion 7b), and
in the lateral portion (7a, 7b) in which the groove (10) is formed, a first part on an inner side of the lateral portion 7a, 7b) with respect to the groove (10) is formed to have a higher rigidity than a second part on an outer side of the lateral portion (7a, 7b) with respect to the groove (Fig. 3 and P4, L149-161, wherein hardening of the lateral portions 7a, 7b increases in the direction of arrow A1, see also annotated Fig. 2 provided below).

    PNG
    media_image1.png
    363
    715
    media_image1.png
    Greyscale

Regarding Claim 11, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses wherein the gas release valve (6) is an hour-glass type shape (Fig. 3).
Regarding Claim 12, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses wherein the gas release valve (6) comprises two sections for release of gas including the two lateral portions (7a, 7b) that are arranged at symmetric points (Fig. 3 and P4, L149-152), and
wherein the two lateral portions (7a, 7b) have a circular shape (Fig. 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 6, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses a groove (10) formed in the two lateral portions (7a, 7b) (Fig. 3 and P4, L129-135, see a groove 10a corresponding to lateral portion 7a and a groove 10b corresponding to lateral portion 7b).
However, modified Azema does not disclose wherein the groove is formed discontinuously on an opposite side to the intermediate portion. 
Yoshihara teaches in Figs. 12 and 14 a gas release valve including a thin wall (21) with a thickness smaller than a thickness of a portion (2) adjacent to the gas release valve ([0018], [0026]-[0027]), wherein the thin wall portion (20) includes an intermediate portion and two lateral portions (27, 28) that are arranged at positions sandwiching the intermediate portion in a first direction (Fig. 12, see an intermediate portion between the two lateral portions 27, 28).
Specifically, Yoshihara teaches wherein a groove (26) is formed in the two lateral portions (27, 28), wherein the groove (26) is formed discontinuously on an opposite side to the intermediate portion so that the lateral portions do not fall off when the groove (26) is broken (Figs. 12, 14 and [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art to form the groove of Azema to be discontinuous on an opposite side to the intermediate portion of modifeid Azema, as taught by Yoshihara, in order to prevent the lateral portions from falling off when the groove is broken.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Ishizu et al. (JP 2000-331661A, see also the EPO machine generated English translation provided with the Office Action dated February 17, 2022).
Regarding Claim 8, modified Azema discloses all of the limitations as set forth above. While modified Azema discloses an energy storage device (1) (Fig. 1), modified Azema does not disclose an intended use for the energy storage device and therefore such is not particularly limited. 
Consequently, modified Azema does not disclose an energy storage apparatus comprising a plurality of energy storage devices that include at least one of the energy storage devices set forth above.
Ishizu teaches in Fig. 1 an energy storage apparatus (30) comprising a plurality of energy storage devices (20) in order to realize a high energy density ([0011], [0013]).
	It would have been obvious to one of ordinary skill in the art to utilize a plurality of energy storage devices of modified Azema in an energy storage apparatus, as taught by Ishizu, in order to realize a high energy density, wherein the intended use of the energy storage device is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully achieve the desires of modified Azema. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action) and Ishizu et al. (JP 2000-331661A, see also the EPO machine generated English translation provided with the Office Action dated February 17, 2022), as applied to Claim 8 above, and further in view of Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 9, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses a groove (10 of Azema) formed in the two lateral portions (7a, 7b of Azema) (Fig. 3 and P4, L129-135 of Azema, see a groove 10a corresponding to lateral portion 7a and a groove 10b corresponding to lateral portion 7b).
However, modified Azema does not disclose wherein the groove is formed discontinuously on an opposite side to the intermediate portion and further on a side in a direction intersecting the direction in which the plurality of energy storage devices are aligned.  
Yoshihara teaches in Figs. 12 and 14 a gas release valve including a thin wall (21) with a thickness smaller than a thickness of a portion (2) adjacent to the gas release valve ([0018], [0026]-[0027]), wherein the thin wall portion (20) includes an intermediate portion and two lateral portions (27, 28) that are arranged at positions sandwiching the intermediate portion in a first direction (Fig. 12, see an intermediate portion between the two lateral portions 27, 28).
Specifically, Yoshihara teaches wherein a groove (26) is formed in the two lateral portions (27, 28), wherein the groove (26) is formed discontinuously on an opposite side to the intermediate portion so that the lateral portions do not fall off when the groove (26) is broken (Figs. 12, 14 and [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art to form the groove of Azema to be discontinuous on an opposite side to the intermediate portion of Azema, as taught by Yoshihara, wherein such is on a side in a direction intersecting the direction in which the plurality of energy storage devices are aligned, in order to prevent the lateral portions from falling off when the groove is broken.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Watanabe et al. (US PGPub 2012/0328934).
Regarding Claim 10, modified Azema discloses all of the limitations as set forth above. Modified Azema further discloses wherein the gas release valve (6) includes at least part of an hour-glass shape (Fig. 3) and wherein the two lateral portions (7a, 7b) have a circular shape (Fig. 3).
Specifically, modified Azema discloses wherein the gas release valve (6) achieves a large valve area that makes hardening of the groove (10) more uniform and reduces variations in operating pressure when gas is generated (P2, L69-72).
However, modified Azema does not disclose wherein the gas release valve comprises a pentagonal shape section.
Watanabe teaches an energy storage apparatus comprising a gas release valve (27), wherein the gas release valve (27) may comprise a circular shape ([0060]).
However, Watanabe teaches wherein the gas release valve (27) preferably comprises a pentagonal shape in order to reduce variation of the internal pressure at which gas is discharged. 
	It would have been obvious to one of ordinary skill in the art to form the two lateral portions of modified Azema to come a pentagonal shape, as taught by Watanabe, as such is a known shape in the that that reduces variation of the internal pressure at which gas is discharged and therefore the skilled artisan would have reasonable expectation that such would successfully form the gas release valve desired by modified Azema. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. (US PGPub 2021/0359373, which has a foreign priority date of January 27, 2017).
Regarding Claim 18, Kadota discloses in Figs. 1-3 an energy storage device ([0008]) comprising a case (2) that includes a wall in which a gas release valve (1) is formed ([0029]-[0030]),
	wherein
	the gas release valve (1) includes a thin wall with a thickness smaller than a thickness of a portion adjacent to the gas release valve (1) ([0030]),
	the thin wall includes an intermediate portion and two lateral portions (see a first lateral portion comprising 13, 15, 20, 23-24, 27 and a second lateral portion comprising 14, 16, 21-22, 25-26) that are arranged at portions sandwiching the intermediate portion in a first direction (see annotated Fig. 3 provided below),
	the intermediate portion is formed with a width, in a second direction orthogonal to the first direction, smaller than widths of the two lateral portions (see annotated Fig. 3 provided below), as viewed from a normal direction to the wall, 
wherein the lateral portions (see a first lateral portion comprising 13, 15, 20, 23-24, 27 and a second lateral portion comprising 14, 16, 21-22, 25-26) in which the groove (see a groove 12 in the first lateral portion and a groove 5 in the second lateral portion) is formed includes a first part (see a first part 26 in the first lateral portion and a first part 27 in the second lateral portion) on an inner side of the lateral portion with respect to the groove (see a groove 12 in the first lateral portion and a groove 22, 26 in the second lateral portion), and
wherein the first part (see a first part 26 in the first lateral portion) includes a portion with a concave-convex structure in which a concave part is formed on a first surface and a convex part is formed on a second surface opposite to the first surface (Fig. 2, wherein the top surface is the first surface and the bottom surface flush with the thin wall portion and therefore the first part has a concave part is formed on a first surface and a convex part is formed on a second surface).
Regarding Claims 19-20, Kadota discloses all of the limitations as set forth above. Kadota further discloses wherein a groove (4) is formed in the thin wall ([0031]), and
the groove (4) has a plurality of branch points (see circled branch points in annotated Fig. 3 provided below), each of which branches into a plurality of grooves ([0048]-[0050], see the first branch point which branches into grooves 19, 12 and the second branch point which branches into grooves 5, 6), and
wherein the plurality of branch points are provided in the intermediate portion ([0049]-[0050], see annotated Fig. 3 provided below).

    PNG
    media_image2.png
    518
    476
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to amended Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The invention of Claim 2 is directed to the energy storage device set forth above, wherein 
a groove is formed in the thin wall, and
the groove has a plurality of branch points, each of which branches into a plurality of grooves.
The closest prior art is considered to be Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action), and view in view of Kadota et al. (US PGPub 2021/0359373, which has a foreign priority date of January 27, 2017).
Regarding Claim 2, modified Azema discloses all of the limitations as set forth above. 
Modified Azema further discloses wherein a groove (10) formed in the thin wall (7) (Fig. 3 and P4, L129-135).
Modified Azema further discloses wherein the gas release valve (6) achieves a large valve area that makes hardening of the groove (10) more uniform and reduces variations in operating pressure when gas is generated (P2, L69-72).
However, modified Azema does not disclose wherein the groove has a plurality of branch points, each of which branches into a plurality of grooves.
Kodota teaches in Figs. 1-3 an energy storage device ([0008]) comprising a case (2) that includes a wall in which a gas release valve (1) is formed ([0029]-[0030]),
	wherein
	the gas release valve (1) includes a thin wall ([0030]),
	the thin wall includes an intermediate portion and two lateral portions (see a first lateral portion comprising 13, 15, 20, 23-24, 27 and a second lateral portion comprising 14, 16, 21-22, 25-26) that are arranged at portions sandwiching the intermediate portion in a first direction (see annotated Fig. 3 provided below), and

    PNG
    media_image3.png
    842
    1048
    media_image3.png
    Greyscale

	a groove (4) is formed in the thin wall ([0031]), and 
the groove (4) has a plurality of branch points (see circled branch points in annotated Fig. 3 provided below), each of which branches into a plurality of grooves ([0048]-[0050], see the first branch point which branches into grooves 19, 12 and the second branch point which branches into grooves 5, 6).

    PNG
    media_image2.png
    518
    476
    media_image2.png
    Greyscale

However, it would not have been obvious to one of ordinary skill in the art to form a plurality of branch points, each of which branches into a plurality of grooves in the groove of modified Azema, as taught by Kodota and as called for in the claimed invention, as the skilled artisan would not have known how to do so without drastically interfering with the structure of the gas release valve of modified Azema, and consequently the skilled artisan would not have had reasonable expectation that such could successfully be implemented while achieving a large valve area that makes hardening of the groove  more uniform and reduces variations in operating pressure when gas is generated, as desired by modified Azema. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the groove has a plurality of branch points, each of which branches into a plurality of grooves” in combination with all of the other limitations taken as a whole.
Claims 3-4 are dependent on Claim 2 and therefore contain allowable subject matter for the reasons set forth above. 
The limitations of Claim 13 are substantially similar to that of Claim 2 and therefore Claim 13 contains allowable subject matter for the reasons set forth above.
Claims 7 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 7 is directed to an energy storage device comprising, among additional limitations, a case that includes a wall in which a gas release valve is formed, 
wherein
the gas release valve includes a thin wall, 
the thin wall includes an intermediate portion and two lateral portions arranged at positions sandwiching the intermediate portion in a first direction,
a groove is formed in the thin wall, and 
the groove has a plurality of branch points, each of which branches into a plurality of grooves, and
wherein the intermediate portion includes a constricted portion where the widths of the intermediate portion is smaller than the widths of the two lateral portions.
The closest prior art is considered to be Kadota et al. (US PGPub 2021/0359373, which has a foreign priority date of January 27, 2017), and further in view of Azema et al. (JP 2004-095457A, cited on the IDS dated February 25, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 7, Kodota discloses substantially all of the limitations as set forth in the prior Office Action dated February 17, 2022.
Specifically, Kodota discloses in Figs. 1-3 an energy storage device ([0008]) comprising a case (2) that includes a wall in which a gas release valve (1) is formed ([0029]-[0030]),
	wherein
	the gas release valve (1) includes a thin wall ([0030]),
	the thin wall includes an intermediate portion and two lateral portions (see a first lateral portion comprising 13, 15, 20, 23-24, 27 and a second lateral portion comprising 14, 16, 21-22, 25-26) that are arranged at portions sandwiching the intermediate portion in a first direction (see annotated Fig. 3 provided below), and

    PNG
    media_image3.png
    842
    1048
    media_image3.png
    Greyscale

	a groove (4) is formed in the thin wall ([0031]), and 
the groove (4) has a plurality of branch points (see circled branch points in annotated Fig. 3 provided below), each of which branches into a plurality of grooves ([0048]-[0050], see the first branch point which branches into grooves 19, 12 and the second branch point which branches into grooves 5, 6).

    PNG
    media_image2.png
    518
    476
    media_image2.png
    Greyscale

Kodota further discloses wherein the width of the intermediate portion is the same throughout (see annotated Fig. 3 provided above).
Specifically, Kodota discloses wherein an amount of deformation of the gas release valve (1) in a normal use can be reduced so that a fatigue of the gas release valve (1) is reduced ([0010]). In this manner, an area of an opening can be increased while allowing the rupture valve to maintain strength and durability.
 Consequently, Kodota does not disclose wherein the intermediate portion includes a constricted portion where the widths of the intermediate portion is smaller than the widths of the two lateral portions.
Azema teaches in Figs. 1-3 a gas release valve (6) includes a thin wall (7) with a thickness smaller than a thickness of a portion (see a portion of the wall 3) adjacent to the gas release valve (6) (Fig. 2 and P4, L121-127), 
the thin wall (7) includes an intermediate portion (7c) and two lateral portions (7a, 7b) that are arranged at positions sandwiching the intermediate portion (7c) in a first direction (Fig. 3 and P4, L127-129), and
as viewed from a normal direction to the wall (7), the intermediate portion (7c) is formed with a width, in a second direction orthogonal to the first direction, smaller than widths of the two lateral portions (7a, 7b) (Fig. 3 and P4, L127-129), 
wherein the intermediate portion (7c) includes a constricted portion, where the width of the intermediate portion (7c) is smaller than the widths of the two lateral portions (7a, 7b) (Fig. 3 and P4, L127-129).
However, it would not have been obvious to one of ordinary skill in the art to form the the intermediate portion of Kodota to include a constricted portion where the widths of the intermediate portion is smaller than the widths of the two lateral portions, as taught by Azema and as called for in the claimed invention, as the skilled artisan would not have known how to do so without drastically interfering with the structure of the gas release valve of Kodota, and consequently the skilled artisan would not have had reasonable expectation that such could successfully be implemented while reducing an amount of deformation of the gas release valve in a normal use so that a fatigue of the gas release valve (1) is reduced, thereby increasing an area of an opening while allowing the rupture valve to maintain strength and durability, as desired by Kodota. 
In light of the above, the closets prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the intermediate portion includes a constricted portion where the widths of the intermediate portion is smaller than the widths of the two lateral portions” in combination with all of the other limitations taken as a whole.
Claims 14-17 are dependent on Claim 7 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 12, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 17, 2022